1 Reported in 204 N.W. 465.
Action for divorce upon the ground of cruel and inhuman treatment. There were findings for the defendant. The plaintiff appeals from the order denying his motion for a new trial.
The record has been carefully examined. Neither party has been blameless. The trial court's finding that the defendant did not cruelly and inhumanly treat the plaintiff, within the meaning of the statute, is well sustained. Stating it favorably to the plaintiff, the question of fact was for the trial court and might have been found for either. We doubt not that the findings were wisely made against the plaintiff's contention. A review of the evidence is useless.
Order affirmed. *Page 401